      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

Dickenson Pineforest 2017, LLC          )
                                        )
                                        )
             Plaintiff,                 )            Civil Action No.:
                                        )
Versus                                  )            Division:
                                        )
Wright National Flood Insurance Company )            Judge:
                                        )
                                        )            Mag. Judge:
             Defendant.                 )


                                          COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Dickenson Pineforest

2017, LLC (“Dickenson”), who files this Complaint on the grounds set forth below:

                                    Jurisdiction and Venue

1.     This action arises as a result of the Defendant’s denial of Dickenson’s flood insurance

claims under the National Flood Insurance Act of 1968, as amended (“NFIA”; 42 U.S.C. § 4001

et seq.), the Federal Emergency Management Agency’s (“FEMA”) regulations, and federal

common law.

2.     This breach of contract action involves breaches of Standard Flood Insurance Policies

(“SFIPs”), specifically General Property Forms, 44 C.F.R. Pt. 61, Appx. A(2) that the Defendant

sold to Dickenson pursuant to the NFIA.

3.     This Court has original, exclusive jurisdiction over this matter pursuant to 42

U.S.C. § 4072. In addition, this Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. §1331 because the interpretation of the SFIP, a federal regulation, creates numerous,

substantial federal questions.

                                                1
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 2 of 11



4.     The properties made the basis of this action are:

       a.      406 Deats Rd., (Bldg. A), Dickinson TX 775309;

       b.      406 Deats Rd., Bldg. B-B1, Dickinson TX 77539;

       c.      406 Deats Rd., Bldg. B2, Dickinson TX 77539;

       d.      406 Deats Rd., Bldg. CDE, Dickinson TX 77539;

       e.      406 Deats Rd., (Bldg. 3A), Dickinson TX 77539;

       f.      406 Deats Rd., Apt 3B, Dickinson TX 77539;

       g.      406 Deats Rd., (Bldg. 6), Dickinson TX 77539;

       h.      406 Deats Rd., Building 7, Dickinson TX 77539;

       i.      406 Deats Rd., Building 8, Dickinson TX 77539;

       j.      406 Deats Rd., Bldg. 9, Dickinson TX 77539;

       k.      406 Deats Rd., Bldg. 10, Dickinson TX 77539;

       l.      406 Deats Rd., (Bldg. 11 Office), Dickinson TX 77539;

       m.      406 Deats Rd., Apt 11B, Dickinson TX 77539;

       n.      406 Deats Rd., Maintenance Bldg., Dickinson TX 77539; and

       o.      406 Deats Rd., (Bldg. 21), Dickinson TX 77539

(the “subject properties”) which are located in the Southern District of Texas. Accordingly, venue

is proper in this Court pursuant to 28 U.S.C. §1391(b) and (c) and 42 U.S.C. § 4072.

                                             Parties

5.     Dickenson Pineforest 2017 LLC is an LLC domiciled in the Southern District of Texas. At

all relevant times Dickinson owned the properties enumerated in Paragraph 4 and is the named

insured on each of the policies at issue.




                                                2
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 3 of 11



6.     The Defendant, Wright National Flood Insurance Company (the “Company”), is a private

insurance company authorized to and doing business in Texas. Defendant is appearing as a Write-

Your-Own (“WYO”) National Flood Insurance Program (“NFIP”) carrier under the authority of

the NFIA. Pursuant to 44 C.F.R § 62.23(d) and (i)(6), Defendant is responsible for adjusting,

settlement, payment, and defense of all claims arising from flood insurance policies. The Company

is authorized to do and does business in the State of Texas.

                                        Background Facts

7.     The Company sold fifteen (15) SFIPs to Dickenson, which are enumerated below:

       a.      42115148327300 (Bldg. A), having building coverage in the amount of

$500,000.00, subject to a deductible of $10,000;

       b.      42115148327200 (Bldg. B-B1) having building coverage in the amount of

$500,000.00, subject to a deductible of $10,000;

       c.      42115148326500 (Bldg. B2) having building coverage in the amount of

$90,000.00, subject to a deductible of $10,000;

       d.      42115148326200 (Bldg. CDE) having building coverage in the amount of

$500,000.00, subject to a deductible of $10,000;

       e.      42115134865401 (Bldg. 3A) having building coverage in the amount of

$500,000.00, subject to a deductible of $10,000;

       f.      42115148325400 (Apt 3B) having building coverage in the amount of $500,000.00,

subject to a deductible of $10,000;

       g.      42115035993607 (Bldg. 6) having building coverage in the amount of $500,000.00,

subject to a deductible of $1,250.00;




                                                  3
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 4 of 11



       h.      42115031149807 (Building 7) having building coverage in the amount of

$500,000.00, subject to a deductible of $1,250.00;

       i.      42115033677807 (Building 8) having building coverage in the amount of

$500,000.00, subject to a deductible of $1,250.00;

       j.      42115035994407 (Bldg. 9) having building coverage in the amount of $500,000.00,

subject to a deductible of $1,250.00;

       k.      42115034027307 (Bldg. 10) having building coverage in the amount of

$500,000.00, subject to a deductible of $1,250.00;

       l.      42115035995707 (Bldg. 11 Office) having building coverage in the amount of

$500,000.00, subject to a deductible of $1,250.00;

       m.      42115148326800 (Apt 11B) having building coverage in the amount of

$500,000.00, subject to a deductible of $10,000;

       n.      42115148326600 (Maintenance Bldg.) having building coverage in the amount of

$90,000.00, subject to a deductible of $10,000; and

       o.      42115035996107 (Bldg. 21) building coverage in the amount of $500,000.00,

subject to a deductible of $1,250.00;

See, Exhibit 1. The SFIPs are set forth at 44 C.F.R. Pt. 61, Appx. A(2), and are incorporated herein

by reference. Dickenson had paid all necessary premiums, and the SFIPs were in full force and

effect during its term and at all relevant times on the date of the flood loss.

8.     The SFIPs issued to Dickenson covered flood damage to subject properties for the dwelling

and other structures described under Coverage A; personal property under Coverage B; debris and

loss avoidance measures as described under Coverage C; and costs incurred to comply with state

or local flood plain management laws or ordinances as described under Coverage D (also known



                                                  4
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 5 of 11



as Increased Cost of Compliance or ICC). This lawsuit specifically does not seek any claim under

Coverage D.

9.     On or about August 25, 2017, Hurricane Harvey began impacting the Texas coast causing

widespread, devastating, long-duration flooding (the “Flood”) throughout much of southeast

Texas, and ultimately flooding Dickenson’s buildings.

10.    As a direct and proximate result of the Flood, Dickenson suffered a direct physical loss to

the subject properties. Dickenson’s buildings were inundated with contaminated floodwaters for

several days causing physical changes and damages directly by and from flood to the subject

properties. Dickenson has incurred and continues to incur significant expenses to restore the

properties to pre-flood condition.

11.    Dickenson timely notified the Company of these flood insurance losses, as required by

Article VII.J.1. of the SFIPs.

12.    The Company hired and sent an adjuster to Dickenson’s buildings to inspect the properties,

prepare damage estimates and Proofs of Loss, and to make adjustment recommendations, subject

to the approval of the Company.

13.    The Company and the adjuster prepared damage estimates and Proofs of Loss, but they

chose to not comply with the provisions and requirements of the SFIP and FEMA’s rules,

regulations, guidance, and Adjuster Claims Manual.

14.    Dickenson felt forced to sign and submit the Proof of Loss statements to the Company

based upon the insurance adjuster’s inspection and report of the subject properties in order to

receive initial damage assessment payments.

15.    Ultimately, Dickenson realized that numerous flood damaged items had been omitted

and/or significantly underpaid by the Company.



                                                 5
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 6 of 11



16.    Because the adjuster’s Proofs of Loss and the Company’s payments based upon them were

deficient and failed to adequately compensate Dickenson for all covered losses, Dickenson

retained independent experts to evaluate the extent of the flood losses caused by and from flood.

17.    The experts found conclusive evidence that the Flood critically damaged Dickenson’s

covered properties in an amount and scope far greater than found by the Company’s adjuster.

18.    As such, Dickenson disagreed with and refused to accept the original amounts allowed by

the Defendant upon the claims.

19.    Dickenson objected to the estimates and payments by Defendant on the following grounds:

the Defendant’s estimates and payments did not include or detail the full scope of covered damages

and necessary repairs; damaged items were omitted or missing; the adjuster chose to use incorrect

and/or inadequate pricing which did not accurately reflect the true cost of repairs unique to

Dickenson’s properties and community; and, the adjuster chose to use inappropriate and/or

inadequate methods of repair.

20.    The covered damages were thoroughly documented by the experts retained by Dickenson,

and valid and timely Proofs of Loss with supporting documentation, including specifications of

the damaged buildings and detailed repair estimates, was submitted to the Company for review, as

required by Article VII.J.4.

21.    The Company chose to not make any efforts to agree on the scope of damages; chose to

not make determinations regarding missing items; chose to ignore the pricing submitted in

Dickenson’s estimates, which were prepared by a qualified professional using industry standard

software; and chose to not review its own estimates for improper methods of repair used by its

adjuster. The Company refuses to consider any additional payments or take any action on




                                                6
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 7 of 11



Dickenson’s Proofs of Loss and estimates until Dickenson produces receipts of “incurred” or

“accrued” costs. There is no provision in the SFIP which requires the insured to make repairs.

22.    By failing to make any effort to reach agreement on the scope of damages and pricing with

Dickenson, Defendant has deprived Dickenson of the right to appraisal under the SFIP, Art. VII.P.

The Company’s choice not to consider Dickenson’s estimates and identifying the items it disputes

or denies also denies Dickenson of the right to appeal to FEMA. At this time, Dickenson has no

other alternative but to file suit to collect the amount due under the SFIPs.

23.    Dickenson complied with all conditions precedent within the SFIPs prior to filing this

lawsuit, including, but not limited to, timely notifying the insurance company of the losses and

submitting timely Proofs of Loss.

24.    Despite receipt of the documentation evidencing the Company’s substantial underpayment,

Defendant has delayed and denied these claims, which are due and owed under the SFIPs.

                                  The WYO Company’s Duties

25.    The Company entered into the Financial Assistance/Subsidy Arrangement (the

“Arrangement”) with FEMA, which authorizes the Company to issue SFIPs, and the “Company

shall investigate, adjust, settle and defend all claims or losses arising from policies issued under

this Arrangement.” Art. II.F.

26.    The Arrangement states that the “Company shall comply with written standards,

procedures, and guidance issued by FEMA or FIA relating to the NFIP and applicable to the

Company.” Art. G.1.

27.    Further, the “Company is solely responsible for its obligations to its insured under any

policy issued pursuant hereto, such that the Federal Government is not a proper party to any lawsuit

arising out of such policies.” Art. XVI.



                                                  7
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 8 of 11



28.    Federal regulations set out the procedures to be used by WYO companies, such as

Defendant. 44 C.F.R. Section 62.23(i) states in pertinent part:

       (1) WYO companies will adjust claims in accordance with general company
       standards, guided by NFIP Claims manuals. The Arrangement provides that claim
       adjustments shall be binding upon the FIA.
       (2) The WYO Company may use its staff adjusters, independent adjusters, or both.
       It is important that the Company’s Claims Department verifies the correctness of
       the coverage interpretations and reasonableness of the payments recommended by
       the adjusters.
                                               ***
       (4) The normal catastrophe claims procedure currently operated by a WYO
       Company should be implemented in the event of a claim catastrophe situation.
       Flood claims will be handled along with other catastrophe claims.
                                               ***
       (10) The customary content of claim files will include coverage verification,
       normal adjuster investigations, including statements where necessary, police
       reports, building reports and investigations, damage verification and other
       documentation relevant to the adjustment of claims under the NFIP's and the WYO
       Company’s traditional claim adjustment practices and procedures. The WYO
       Company’s claim examiners and managers will supervise the adjustment of flood
       insurance claims by staff and independent claims adjusters.

29.    The SFIP at 44 C.F.R. Pt. 61, Appx. A(2), Article VII.M states that the carrier “will adjust

all losses with you. … Loss will be payable within 60 days after we receive your proof of loss …

and: a. We reach an agreement with you; b. There is an entry of valid judgment; or c. There is a

filing of an appraisal award with us, as provided in VII.P.”

30.    Courts have held that interpretation of the SFIP should be “uniform throughout the country

and that coverage should not vary from state to state.” C.E.R. 1988, Inc. v. Aetna Cas. & Sur. Co.,

386 F.3d 263, 267 (3d Cir. 2004).

31.    Despite FEMA’s extensive rules, detailed regulations, and guidance, this Company has

either failed to establish general company standards or has failed to fully comply with FEMA’s




                                                 8
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 9 of 11



rules and regulations resulting in an adjustment that omitted covered items and undervaluing other

covered items.

32.     Defendant’s adjustment was based upon the arbitrary and capricious application of some

of FEMA’s rules, regulations and guidance, which created a disparate impact on Dickenson under

the NFIP.

33.     As will be shown at trial of this matter, the Company chose not to comply with the written

standards, procedures, and guidance issued by FEMA, which in turn directly and unfairly impacted

the adjustment of Dickenson’s flood claims resulting in gross underpayment under the SFIP.

                                      Breach of Contract

34.     Dickenson re-alleges and incorporates each and every allegation set forth above as if set

forth fully herein.

35.     This is an action for damages as a result of the Company’s breach of the SFIPs, insurance

contracts.

36.     Dickenson and the Company entered into insurance contracts when Dickenson purchased

from the Company the above referenced SFIPs for the subject properties.

37.     The SFIPs, at all times relevant, provided flood insurance coverage to Dickenson for,

among other things, physical damages to the subject properties caused by or from flood.

38.     Beginning on or about August 25, 2017, Dickenson’s buildings flooded for an extended

period of time. The Flood physically changed and damaged the subject properties.

39.     Dickenson fully performed under the contracts by having paid all premiums when due,

satisfying all SFIP requirements, including but not limited to Articles VII.J., and VII.R, and

cooperating with the Defendant and its adjuster.




                                                   9
      Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 10 of 11



40.    Dickenson complied with all conditions precedent to recovery, including but not limited to

timely notification of the flood losses and submitting complete Proofs of Loss with supporting

documentation.

41.    The Company materially breached the SFIPs when it wrongly failed to pay Dickenson for

all covered damages caused directly by and from Flood. Further, the Company breached the SFIPs

when it failed to pay for covered but omitted flood damaged items and when it underpaid numerous

flood damaged items in the subject properties. Moreover, the Company breached the contracts of

insurance when it failed to perform other obligations it owed Dickenson under the SFIPs.

42.    By virtue of its various breaches of contract, including the choice not to pay Dickenson for

Dickenson’s covered losses, the Company is liable to and owes Dickenson for the actual damages

Dickenson sustained as a foreseeable and direct result of the breaches of contract and all costs

associated with recovering, repairing, and/or replacing the covered, flood damaged properties in

accordance with the SFIPs, together with all costs, expenses, and relief as allowed by law.

                                        Prayer for Relief

       WHEREFORE, Dickenson, prays that after due proceedings are heard, that this Court

entered Judgment in favor of Dickenson and against the Defendant for all amounts that Dickenson

proves at trial of this matter for damages due to the Defendant’s breach of the insurance contracts,

and for cost, expenses, and other relief that this Honorable Court may deem just and proper.




                       SIGNATURE BLOCK ON FOLLOWING PAGE



                                                10
Case 3:19-cv-00075 Document 1 Filed on 02/21/19 in TXSD Page 11 of 11



                               Respectfully submitted,

                               PANDIT LAW FIRM, L.L.C.

                               BY:    /s/ Phillip N. Sanov
                               PHILLIP N. SANOV, Tx. Bar No. 17635950
                               RAJAN PANDIT,           La. Bar No. 32215
                                                       Fed. ID 1070660
                               JOHN D. CARTER, La. Bar No. 24334
                                                       Fed. ID 1058771
                               One Galleria Tower
                               2700 Post Oak Blvd., 21st Floor
                               Houston, TX 77056
                               Telephone:     (800) 615-3046
                               Facsimile:     (504) 313-3820
                               Email:         psanov@panditlaw.com
                               COUNSEL FOR DICKENSON PINEFOREST
                               2017, LLC




                                 11
